DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2. Claims 1-4,6-12,14-16 are allowed.

3. The following is an Examiner’s reason for allowance.
4. Regarding claim 1, the closest prior art is Huang et al; (US 2019/0238178), LI et al; (US 2017/0019173) and Nishihara et al; (US 2010/0178065). Regarding claim 1, Huang discloses Regarding claim 1, Huang discloses a coherent receiver for a distributed fiber sensing system, (the fiber under test is connected to dual polarization coherent receiver, see paragraph 37 and figure 1) in which laser generates light for propagation down a fiber, with backscattered light provided by a circulator to the coherent receiver;(laser light for generating for generating optical signal and providing back reflected signals due to Rayleigh backscattering is then directed to dual-polarization coherent receiver, see paragraph 37 and figure 1), the coherent receiver comprising: a backscattered optical signal from a fiber- under-test into a first polarization input signal and a second polarization input signal; (back reflected signals due to Rayleigh backscattering is then directed to dual-polarization coherent receiver wherein the dual polarization input signal is send to dual polarization optical hybrid, see figure 1)  a first pair of balanced photodiodes for converting light of the first pair of mixed signals to a first electrical signal;(a first pair of balanced photodiodes for receiving the pair of mixed optical signals from the dual polarization optical hybrid, see figure 1) and a second pair of balanced photodiodes for converting light of the second pair of mixed to a second electrical signal ;(a second pair of balanced photodiodes for receiving the pair of mixed optical signals from the dual polarization optical hybrid, see figure 1). Further LI et al discloses a first polarization beam splitter for splitting;(first polarization beam splitter 115 for splitting the input optical signal into first polarization signal and second polarization signal; see figure 4)  a beam splitter for splitting a local oscillator (LO) signal into a first LO signal and a second LO signal, the beam splitter; (a second polarization beam splitter 116 for splitting the input multi wavelength local oscillation laser into a first and a second signal; see figure 5) a first mixer for mixing the first polarization input signal and the first LO signal for generating a first pair of mixed signals ;(a first optical synthesizer 112 for mixing the first polarization input signal and the first LO signal to generate an output signal; see figure 5) a second mixer for mixing the second polarization input signal and the second LO signal for generating a second pair of mixed signals ;(a second optical synthesizer 117 for mixing the first polarization input signal and the first LO signal to generate an output signal; see figure 5); and the motivation for one of the ordinary skilled in the art before the effective filling date of the invention is to provide high precision monitoring of performance parameters. Further Nishihara et al discloses a first pair of variable optical attenuators (VOAs) for equalizing the first pair of signals from the first mixer,(a first pair of variable optical attenuators 41I and 41Q for receiving the optical signals from the first mixer 4); the first pair of VOAs being on the PLC, the first pair of VOAs being between the first mixer and the first pair of balanced photodiodes in an optical path of the first pair of signals from the first mixer; (a first pair of variable optical attenuators 41I and 41Q for receiving the optical signals from the first mixer 4; wherein the first pair of variable optical attenuators 41I and 41Q  are located between the first mixer 4 and the photodiodes 5I and 5Q; see figure 12); and a second pair of VOAs for equalizing the second pair of signals from the second mixer, the second pair of VOAs,(a second pair of variable optical attenuators 41I and 41Q for receiving the optical signals from the second mixer 4); the second pair of VOAs being between the second mixer and the second pair of balanced photodiodes in an optical path of the second pair of signals from the second mixer; (a second pair of variable optical attenuators 41I and 41Q for receiving the optical signals from the second mixer 4; wherein the second pair of variable optical attenuators 41I and 41Q are located between the second mixer 4 and the photodiodes 5I and 5Q; see figure 12); and the motivation for one of the ordinary skilled in the art before the effective filling date of the invention is to provide improved quality of received optical signal. 

However, regarding claim 1, the prior art of record fails to disclose the beam splitter being on planar lightwave circuit (PLC), the first pair of VOAs being on the PLC, the second pair of VOAs being on the PLC, the first optical attenuator being on the PLC and first optical attenuator for attenuating amplitude of the local oscillator (LO) signal for the presentation ot the beam splitter, the first optical attenuator being on the PLC.

The Examiner found no suggestion or motivation to combine similar teachings from
prior art made of record to overcome the limitations as discussed above.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue and to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled "Comments on Statement of
Reasons for Allowance”.


Conclusion
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Nagarajan et al ;( US 2011/0243556) discloses transceiver photonic integrated circuit where the transmitter and the receiver are integrated on the same substrate, see 4A.

b. ODA et al; (US 2010/0254718) discloses coherent optical receiver wherein the input optical signal and local oscillator signal is controlled based on the output signal processing unit, see figure 9.

c. Satoshi et al; (Silica-based, compact and variable-optical attenuator integrated coherent receiver with stable optoelectronic coupling system -2012 attached) discloses a compact and variable-optical-attenuator (VOA) integrated coherent receiver with a silica-based planar lightwave circuit (PLC); see figure 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636